CUSIP No. 84842R304 Schedule 13G Page 10 of 10 Pages Exhibit 1 JOINT FILING AGREEMENT PURSUANT TO RULE 13d-1(k)(1) The undersigned acknowledge and agree that the foregoing statement on Schedule 13G is filed on behalf of each of the undersigned and that all subsequent amendments to this statement on Schedule 13G shall be filed on behalf of each of the undersigned without the necessity of filing additional joint filing statements. The undersigned acknowledge that each shall be responsible for the timely filing of such amendments, and for the completeness and accuracy of the information concerning him, her or it contained herein, but shall not be responsible for the completeness and accuracy of the information concerning the other entities or persons, except to the extent that he, she or it knows or has reason to believe that such information is inaccurate. Date: June 11, 2013 U.S. Commonwealth Life A.I. By: /s/ Candice Merren Yates Name: Candice Merren Yates Title: Authorized Signatory By: /s/ Colleen Artuch Name: Colleen Artuch Title: Authorized Signatory
